07/15/2022



                                                                                           Case Number: DA 22-0312




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 22-0312

LANNY HANSON, JAMIE HANSON and
WINDSOCK LAND AND CATTLE
PARTNERSHIP, LLC,

            Plaintiffs and Appellees,
                                                     ORDER OF MEDIATOR APPOINTMENT
      v.

TOWN OF FORT PECK, a political
subdivision of the State of Montana,

            Defendant and Appellant.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT E. Wayne Phillips, whose name appears next on the list
of attorneys desiring appointment as mediators for Money Judgments appeals which is
maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this July 15, 2022.



                                                   Viy-.-6Am--f
                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Geoffrey Thomas Cunningham, Shawn P. Cosgrove, John Gregory Crist, Harlan
B. Krogh, E. Wayne Phillips